Citation Nr: 1145737	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable evaluation for right ear hearing loss prior to May 16, 2006; to an evaluation in excess of ten percent evaluation from May 16, 2006, through July 31, 2008; and to a compensable evaluation from August 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and May 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  In the October 2006 rating decision, the RO increased the Veteran's evaluation for right ear hearing loss to 10 percent, effective May 16, 2006.  A June 2007 rating decision proposed to reduce the evaluation to 0 percent (noncompensable) on the basis that the prior increase had been erroneous in considering the Veteran to have service-connected bilateral hearing loss (only the right ear is currently service connected).  The May 2008 rating decision decreased the Veteran's evaluation for right ear hearing loss to the noncompensable level, effective August 1, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2010.  A transcript is of record.

On May 25, 2005, the Veteran filed a claim for an increased evaluation for her service-connected right ear hearing loss.  No action was taken on her claim by the RO, and on May 16, 2006, the Veteran submitted another claim for an increased evaluation, as well as a claim for service connection for left ear hearing loss.  The Board therefore considers May 25, 2005 as the date of the claim for an increased evaluation for right ear hearing loss and May 16, 2006 as the date of the claim for service connection for left ear hearing loss.

The issue of service connection for left ear hearing loss was not certified to the Board.  The record shows that on her August 2007 VA Form 9, the Veteran indicated that she was only appealing the issues discussed in the attached notes.  In the attached notes, the Veteran did not include left ear hearing loss in the list of benefits she was appealing.  Service connection for left ear hearing loss was subsequently included as an issue in a May 2009 Supplemental Statement of the Case (SSOC) but was not certified as an issue to the Board.  The Veteran indicated at her February 2010 hearing that she is seeking service connection for left ear hearing loss.  Interpreting the above actions liberally in favor of the Veteran, the Board will consider service connection for left ear hearing loss as an active issue currently on appeal.

This claim was previously before the Board in April 2010, at which time the Board remanded it for additional development.  Further development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to her claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns of hearing loss, which are when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2011).

In June 2006 the Veteran underwent an examination arranged through VA QTC services.  On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
55
55
LEFT
20
30
40
35
25

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 76 percent in the left ear at 75 decibels SL.  The examiner diagnosed the Veteran with mild sensorineural hearing loss in the left ear and a mild conductive hearing loss in the right ear, which the examiner felt was unlikely due to noise exposure in the military.  She recommended that the Veteran have a hearing aid evaluation and fitting for both ears upon medical clearance by an otolaryngologist.

The Veteran had another examination through VA QTC services in October 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
55
LEFT
35
35
40
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  She was diagnosed with bilateral hearing loss, and it was noted that she had subjective difficulty in most listening environments and a decrease in hearing acuity bilaterally.  The examiner noted that the Veteran had moderately severe mixed (sensorineural and conductive) hearing loss in the right ear and mild mixed hearing loss in the left ear.  It was also noted that the Veteran had difficulty with communication in her usual occupation and daily activities.  

The Board notes that the Veteran's left ear hearing loss from the October 2009 VA examination meets the definition of hearing loss under 38 C.F.R. § 3.385.  However, the examiner was not asked to provide an opinion as to the cause or etiology of the left ear hearing loss.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim was remanded by the Board in April 2010 in order to obtain an opinion as to the etiology of the Veteran's left ear hearing loss.  

In a May 2010 VA opinion, an audiologist opined that given the type, extent and progression since separation, the Veteran's hearing loss was less likely as not caused by military service.  The audiologist wrote that she had reviewed the claims file.  However, her detailed discussion of the record and her rationale did not include the October 2009 examination.  The May 2010 opinion cannot be given probative value because it does not include discussion and consideration of the most recent audiological examination.  The Court of Appeals for Veterans Claims has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the claim must again be remanded in order to obtain an opinion as to the etiology of the Veteran's left ear hearing loss.  See Barr, 21 Vet. App. at 311.  Once a determination is made as to whether the left ear hearing loss is service connected, a determination should be made on her increased rating claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for left ear hearing loss and an increased evaluation for right ear hearing loss.  Invite the Veteran to submit all pertinent evidence in her possession, and explain the types of evidence that it is her ultimate responsibility to submit.

2.  Request an examination report addendum.  The claims file, to include a copy of this Remand, must be made available to the examiner.  The report addendum should include discussion of the June 2006 and October 2009 examinations.

a.  In the report addendum, a medical opinion should be provided as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current left ear hearing loss was caused directly by or arose during her active military service or is otherwise causally or etiologically related to service, or whether such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  If the examiner cannot state an opinion without resorting to mere speculation, he or she should state why this is so.

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for left ear hearing loss and an increased evaluation for right ear hearing loss.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with an SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


